Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite that each “large wide-angle camera” of the independent claims is also a macro camera, a near/far view camera, and an ultra wide-angle camera. This structure is unclear and undefined in the specification. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US PG Publication 2014/0347439) in view of An (US PG Publication 2018/0203562) and Cho (US PG Publication 2021/0018957). 

	Regarding Claim 1, Jia (US PG Publication 2014/0347439) discloses a panoramic photographing device (system and mobile device for generating panoramic video, Abstract) comprising:
	a plurality of camera modules (plurality of camera modules 301a, Figs. 2a, 2b, 3a, [0018]-[0019]) respectively locating on the plurality of surfaces (front side, left side, back side, right side, Figs. 2a, 2b, 3a) of the panoramic photographing device (mobile device, Fig. 3a);
	and field angles of the plurality of camera modules are superimposed (angle of the overlapping portion α, Fig. 2A, [0017]) to form a viewfinder range greater than 360° (plurality of cameras is operable to capture video frames from different directions through 360°, Abstract), and the plurality of camera modules respectively collect a plurality of images in different directions (The plurality of cameras 101 capture video frames from different directions through 360° to generate multi-channel video streams [0013]), and the plurality of images are used to synthesize panoramic images (panoramic video generated by the GPU 103 [0027]) and display them on the screen (display screen 106 for displaying the panoramic video [0029]).
Jia does not disclose, but An (US PG Publication 2018/0203562) teaches a screen (display [0007]) extending to cover a plurality of surfaces (wrap around the front and rear surface [0007]) of the panoramic photographing device (electronic device 10, Fig. 1 [0037]);
the plurality of camera modules (at least one image sensor [0045], image sensor 143, [0116], Fig. 6) and the screen are on same surface (the image sensor is under the screen: image sensor 143 can detected various conditions on the opposite side of the display panel without deteriorating or interfering with the image displayed on the display panel 100, [0116], Fig. 6) of the panoramic photographing device (electronic device 10, Fig. 1 [0037]);
the screen is a curved screen (easily transform the display panel into a curved shape [0012]), and the camera module is covered by the screen (image sensor 143 can detected various conditions on the opposite side of the display panel without deteriorating or interfering with the image displayed on the display panel 100, [0116], Fig. 6).
Jia does not disclose, but Cho (US PG Publication 2021/0018957) teaches and a control device (processor 120 [0077]) issuing instructions to the plurality of camera modules (the processor may turn on/off a camera [0159]; configured to obtain images from the cameras based on the condition of the phone [0077]), wherein: each of the plurality of camera modules (second through fifth cameras [0062] have identical angle of view [0062]) comprises a large wide-angle camera for panoramic image viewfinder (e.g., angle of view is 90-125° wide [0063]).
One of ordinary skill in the art before the application was filed would have been motivated to replace the screen of Jia with full-front wrap-around display of An because it maximizes the display area, providing greater aesthetic appeal, and retains the functionality of biometric imaging while maintaining thinness and flexibility, providing an overall more efficient electronic device. 
One of ordinary skill in the art before the application was filed would have been motivated to select a larger viewing angle for each camera of Jia because Jia discloses that each camera having a larger viewing angle enables there to be fewer cameras to capture a 360° image [0017], reducing manufacturing cost and reducing the size of the mobile device.

	Regarding Claim 2, Jia (US PG Publication 2014/0347439) discloses the panoramic photographing device of claim 1, wherein the screen comprises:
display the synthesized panoramic images (display screen 106 for displaying the panoramic video [0029]).
	Jia does not disclose, but An (US PG Publication 2018/0203562) teaches 
a cover plate (encapsulation 101b, [0117], Fig. 6) and a functional layer (pixel layer 102, [0117], Fig. 6) stacked with the cover plate (formed on an inner surface of the encapsulation 101b, [0117], Fig. 6);
	the functional layer is used to display the images (pixel layer 102 may include a plurality of pixels 121 to display an image);
and the functional layer is provided with a through hole (image sensor 143 can detected various conditions on the opposite side of the display panel without deteriorating or interfering with the image displayed on the display panel 100, [0116], Fig. 6) corresponding to each camera module (image sensor 143, [0116], Fig. 6) covered by the screen (light reflected by the external object onto the image sensor 143 without deteriorating or interfering with the images displayed, [0116], Fig. 6). 
One of ordinary skill in the art before the application was filed would have been motivated to replace the screen of Jia with full-front wrap-around display of An because it maximizes the display area, providing greater aesthetic appeal, and retains the functionality of biometric imaging while maintaining thinness and flexibility, providing an overall more efficient electronic device. 

	Regarding Claim 3, Jia (US PG Publication 2014/0347439) discloses the panoramic photographing device of claim 1, wherein: 
display the synthesized panoramic images (display screen 106 for displaying the panoramic video [0029]).
	Jia does not disclose, but An (US PG Publication 2018/0203562) teaches 
a cover plate (encapsulation 101b, [0117], Fig. 6) and a functional layer (pixel layer 102, [0117], Fig. 6) stacked with the cover plate (formed on an inner surface of the encapsulation 101b, [0117], Fig. 6);
	the functional layer is used to display the images (pixel layer 102 may include a plurality of pixels 121 to display an image);
and each of the plurality of camera modules (at least one image sensor [0045], image sensor 143, [0116], Fig. 6) covered by the screen (image sensor 143 can detected various conditions on the opposite side of the display panel without deteriorating or interfering with the image displayed on the display panel 100, light reflected by the external object onto the image sensor 143 without deteriorating or interfering with the images displayed, [0116], Fig. 6) is located on a side of the functional layer away from the cover plate (image sensor 143 is under the pixel layer 102 and the encapsulation layer 101b is above the pixel layer 102, Fig. 6).
One of ordinary skill in the art before the application was filed would have been motivated to replace the screen of Jia with full-front wrap-around display of An because it maximizes the display area, providing greater aesthetic appeal, and retains the functionality of biometric imaging while maintaining thinness and flexibility, providing an overall more efficient electronic device. 

	Regarding Claim 4, Jia (US PG Publication 2014/0347439) discloses the panoramic photographing device of claim 1, wherein:
	the plurality of camera modules comprises four camera modules (8 cameras or 6 cameras, When the angle of view of each camera increases, the number of cameras may decrease accordingly [0017]).
	Jia does not disclose, but Cho (US PG Publication 2021/0018957) teaches each of the four camera modules (second through fifth cameras [0062] have identical angle of view [0062]) comprises one or any combination of a macro camera, a near/far view camera, and an ultra wide-angle camera (e.g., angle of view is 90-125° wide [0063]);
	and one or any combination of the macro camera, the near/far view and the ultra wide-angle camera (.g., angle of view is 90-125° wide [0063]) is selectively used for panoramic image framing together with the large wide-angle camera (obtain images from the cameras based on the condition of the phone [0077]).
One of ordinary skill in the art before the application was filed would have been motivated to select a larger viewing angle for each camera of Jia because Jia discloses that each camera having a larger viewing angle enables there to be fewer cameras to capture a 360° image [0017], reducing manufacturing cost and reducing the size of the mobile device.

	Regarding Claim 5, Jia (US PG Publication 2014/0347439) discloses the panoramic photographing device of claim 1, wherein:
	an optical axis of the camera of the camera modules is located on a same plane (the plurality of cameras 301a are arranged on the same plane 302a, pictures at same height [0019]);
	and the plane is at least parallel to one plane of the panoramic photographing device (the plane is parallel to a top surface 302a of the mobile device [0019]).
Jia does not disclose, but Cho (US PG Publication 2021/0018957) teaches large wide-angle camera (e.g., angle of view is 90-125° wide [0063]).
One of ordinary skill in the art before the application was filed would have been motivated to select a larger viewing angle for each camera of Jia because Jia discloses that each camera having a larger viewing angle enables there to be fewer cameras to capture a 360° image [0017], reducing manufacturing cost and reducing the size of the mobile device.

	Regarding Claim 6, Jia (US PG Publication 2014/0347439) discloses the panoramic photographing device of claim 1, wherein:
	the plurality of camera modules (system 100 [0015]) comprises a lighting tool (includes one or more flashlights [0015]);
	and the lighting tool (flashlights [0015]) is used to improve exposure of the plurality of the camera modules when shooting (increasing exposure [0015]).

	Regarding Claim 7, Jia (US PG Publication 2014/0347439) discloses the panoramic photographing device of claim 1. 
Jia does not disclose, but Cho (US PG Publication 2021/0018957) teaches wherein a field of view angle of each of the plurality of camera modules is greater than or equal to 120°(e.g., angle of view is 90-125° wide [0063]).
One of ordinary skill in the art before the application was filed would have been motivated to select a larger viewing angle for each camera of Jia because Jia discloses that each camera having a larger viewing angle enables there to be fewer cameras to capture a 360° image [0017], reducing manufacturing cost and reducing the size of the mobile device.

	Regarding Claim 8, Jia (US PG Publication 2014/0347439) discloses and an optical axis of the camera of the camera modules is located on a plane at least parallel to one plane of the panoramic photographing device (the plurality of cameras 301a are arranged on the same plane 302a, pictures at same height [0019]). The remainder of Claim 8 is rejected on the grounds provided in Claim 1.

	Regarding Claim 9, Claim 9 is rejected on the grounds provided in Claim 2.
	Regarding Claim 10, Claim 10 is rejected on the grounds provided in Claim 3.
	Regarding Claim 11, Claim 11 is rejected on the grounds provided in Claim 4.
	Regarding Claim 12, Claim 12 is rejected on the grounds provided in Claim 6.
	Regarding Claim 13, Claim 13 is rejected on the grounds provided in Claim 7.


Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US PG Publication 2014/0347439) in view of Cho (US PG Publication 2021/0018957). 

	Regarding Claim 14, Jia (US PG Publication 2014/0347439) discloses a panoramic photographing method (CPU 102 may be configured to issue to the GPU 103 an instruction to process the multi-channel video streams. The GPU 103 may be configured to mosaic synchronous video frames of the multi-channel video streams by utilizing parallel computing according to the instruction, so as to generate the panoramic video in real time [0013]) applied to a panoramic photographing device (system and mobile device for generating panoramic video, Abstract), the panoramic photographing device comprising a plurality of camera modules (plurality of cameras is operable to capture video frames from different directions through 360°, Abstract), and, and the panoramic image photographing method comprising:
wherein a plurality of the camera modules are turned on (synchronous video frames of the multi-channel video streams [0013]);
and the at least two camera modules capture and obtain images in different directions (plurality of cameras 101 capture video frames from different directions [0013]);
and synthesizing and processing the image captured by the camera modules to obtain a panoramic image (CPU 102 may be configured to issue to the GPU 103 an instruction to process the multi-channel video streams. The GPU 103 may be configured to mosaic synchronous video frames of the multi-channel video streams by utilizing parallel computing according to the instruction, so as to generate the panoramic video in real time [0013]).
Jia does not disclose, but Cho (US PG Publication 2021/0018957) teaches 
each camera module comprising a large wide-angle camera (e.g., angle of view is 90-125° wide [0063]);
	setting on-state of the camera module (the processor may turn on/off a camera [0159]);
sending a shooting command to the camera modules (the processor 120 may simultaneously obtain images from at least one among the second camera 215, the third camera 217, and the fourth camera 219 [0097]).
One of ordinary skill in the art before the application was filed would have been motivated to select a larger viewing angle for each camera of Jia because Jia discloses that each camera having a larger viewing angle enables there to be fewer cameras to capture a 360° image [0017], reducing manufacturing cost and reducing the size of the mobile device.

	Regarding Claim 15, Jia (US PG Publication 2014/0347439) discloses the panoramic photographing method of claim 14.
Jia does not disclose, but Cho (US PG Publication 2021/0018957) teaches wherein each camera module comprises one or any combination of a macro camera, a near/far view camera, and an ultra wide-angle camera (e.g., angle of view is 90-125° wide [0063]), the panoramic photographing method further comprising:
	setting on-state of one or any combination of the large wide-angle camera, the macro camera, the near/far view camera, and the ultra wide-angle camera in the on-stated camera module (the processor may turn on/off a camera [0159]).
One of ordinary skill in the art before the application was filed would have been motivated to select a larger viewing angle for each camera of Jia because Jia discloses that each camera having a larger viewing angle enables there to be fewer cameras to capture a 360° image [0017], reducing manufacturing cost and reducing the size of the mobile device.

	Regarding Claim 16, Jia (US PG Publication 2014/0347439) discloses the panoramic photographing method of claim 14, further comprising:
	merging overlapping image areas captured by the camera modules (mosaic synchronous video frames of the multi-channel video streams by utilizing parallel computing according to the instruction, so as to generate the panoramic video in real time [0013]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 3739425 A1
CN 113157128 A
US 10209941 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485